Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 1 of 8

Prepared by:

Danie| S. Mande|, Esq. l

Law Offices of Mande|, Mangane|li & Leider, P.A.
1900 NW Corporate Bou|evard

Suite 305W

Boca Raton, Florida 33431

MORTGAGE MOD|F|CAT|ON AND EXTENS|ON AGREEMENT

TH|S MORTGAGE MOD|F|CAT|ON AND EXTENS|ON AGREEMENT, made and
entered into this __ day of September, 2018, by and between MER|NOR MARC and
JACQUEL|NE MARC, his Wife, Whose address is 6930 NW 47th P|ace, Lauderhill, FL
33319, (hereinafter referred to as the "l\/|ortgagors") and W|Ll\/llNGTON SAV|NGS FUND
SOC|ETY, FSB, d/b/a CHR|ST|ANA TRUST AS OWNER TRUSTEE OF THE
RES|DENT|AL CRED|T OPPORTUN|TIES TRUST V, whose address is c/o American
Mortgage investment Partners, 3020 Old Ranch Parkway, Suite 180, Seal Beach, CA
90740 (hereinafter referred to as the "l\/lortgagee").

W|TNESSETH:

WHEREAS, as evidence of a debt, l\/lortgagors did on July 20, 2007, make,` execute

and deliver to First NLC Financial Services, LLC d/b/a.The Lending Center, a Promissory

Note (“Promissory Note”) in the original principal sum of $333,000.00; and

Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 2 of 8

WHEREAS, as security for the repayment of the aforesaid Promissory Note, the
Mortgagors did on July 20, 2007, make, execute and deliverto l\/|ERS as nominee for First
NLC Financia| Services, LLC d/b/a The Lending Center, a certain Mortgage (“Mortgage")
which was recorded on August 6, 2007 in Official Records Book 44428, Page 877 of the
Public Records of Broward County, Florida, and encumbering the following lands situate,
lying and being in Broward County, Florida, to wit:

LOT 124, BLOCK 4, OF BOULEVARD WOODS NORTH, ACCORD|NG TO

THE PLAT THEREOF AS RECORDED |N PLAT BOOK101, PAGE `5, OF

THE PUBL|C RECORDS OF BROWARD CCUNTY, FLOR|DA

Street address: 6930 NW 47th P|ace, Lauderhi||, FL 33319

WHEREAS, as a result of a default by the Mortgagors under the terms of the Note
and Mortgage, as modified, a foreclosure action was commenced in the Circuit Court of
Broward County, Florida, and

WHEREAS, Mortgagee is the current owner and holder of the aforesaid Note and
Mortgage and related Fina| Judgment of Foreclosure dated June 25, 2014 by virtue of an
assignment thereof; and

WHEREAS, pursuant to an agreement between Mortgagors and Mortgagee, the
maturity date under the original loan shall be extended through and including September
1, 2058, subject to the modified terms as set forth herein; and

WHEREAS, the aforementioned Note and Mortgage provide for renewals and
extensions, and further gives the l\/lortgagee the right to modify, extend or renew the
outstanding indebtedness without risk or loss or priority of its lien position in case there are
any junior liens existing against the aforesaid mortgaged property at any time of such

modification, renewal or extension; and

Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 3 of 8

WHEREAS, the parties hereto wish to modify and extend the terms of the aforesaid
Note and Mortgage pursuant to the terms and conditions set forth herein, and to reduce
all of their prior and contemporaneous understanding to writing.

NOW, THEREFORE, in consideration of the sum of TEN AND 00/100 DOLLARS
($10.00) paid by each of the parties hereto to the other, receipt of which is acknowledged
by execution of this Mortgage l\/lodification and Extension Agreement, and in further
consideration of the mutual covenants hereinafter contained,-THE PART|ES l-lERETO DO
HEREBY AGREE AS FOLLOWS:

l l. PRESENT PRlNC|PAL BALANCE

The parties hereto do hereby stipulate and agree that the unpaid principal balance

on the aforedescribed Note is $222,780.16 as of September 1, 2018.
l|. lNTEREST PAlD TO

The parties hereto hereby stipulate and agree that interest on the aforedescribed
Note has been paid to August 3='|, 2018.

l|l. MOD|F|CAT|ON OF lNTEREST

The parties hereto do hereby stipulate and agree that the interest rate as set forth
in the aforedescribed Note shall be modified and amended to provide for a fixed rate of
interest of 5.50%.

|V. MOD|F|CAT|ON OF REPAYMENT TERMS

The parties hereto do hereby stipulate and agree that the time for repayment of the -
aforedescribed indebtedness, be and the same is amended, modified and extended (to be
memorialized by the execution and delivery of an Amended and`Restated Promissory
Note) so that the present principal balance ofthe aforedescribed indebted ness, as set forth
in paragraph l above, together with interest thereon at the rate set forth in paragraph lll

above shall be due and payable in the following manner.

Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 4 of 8

Monthly payments of principal and interest in the amount of$1 ,149.03 _

shall be due and payable commencing on the 1St day<of October,

2018 and continuing on the ’13‘ day of each successive month until

October 1, 2058 (the Maturity Date) at which time the entire unpaid

principal balance and any unpaid and accrued interest shall become

due and payable in full. interest payments hereunder are computed

based upon fixed rate of 5.50% per annum.

V. DELET|CN OF ESCROW

Notwithstanding any prior requirements for the payment of escrowed amounts by
the Mortgagors, there will be no subsequent requirement for the Mortgagors to pay sums
into an established escrow account. As a result, the Mortgagors stipulate and agree that
they will pay all real property taxes, insurance premiums, and homeowners/condominium
assessments (if applicable) if and when they come due. ln this regard, Mortgagors shall
provide to Mortgagee proof of payment of real property taxes on or before March 31sat of
each calendar year. Further, Mortgagors shall provide to l\/lortgagee written proof that all
insurances required by the Mortgagee are in full force and effect, with no lapses in
coverage and that all premiums thereon have been paid in full. Any default under this
paragraph shall constitute a default under the Note and l\/lortgage.

Vl. COVENANT OF NO LIENS '

The Mortgagors covenant that from the date of the recordation of the aforesaid
Mortgage, up until the date of these presents, that no liens have been recorded that would
in any way effect the priority of the mortgage lien securing Mortgagee's loan. Further, the
Mortgagors covenant that the recordation of the within agreement will not disturb or impair
the validity of the liens of the said mortgage, and that there are no unrecorded labor,

mechanics, or materialmen's liens against said mortgaged property.

Vll. MORTGAGORS HAVE NO DEFENSES AND RELEASE TO MORTGAGEE

 

Mortgagors stipulate and acknowledge that there exists no defenses to the

collection and enforceability of the Note and any collateral documents securing said Note;

Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 5 of 8

and, to the extent that the Mortgagors may have defenses to Mortgagee's collection and
enforcement of the Note and any collateraldocuments securing said Note, Mortgagors
acknowledge that as a material inducement for Mortgagee to execute this Mortgage
lVlodification and Extension Agreement, the l\/lortgagors do hereby waive and release,
acquit, satisfy and forever discharge Mortgagee and its affiliates and assignees from any
and all claims, counterclaims, defenses, actions, causes of action,`suits, controversies,
agreements, promises and demands whatsoever in law or in equity which Mortgagors
hereafter can, shall or may have against Mortgagee, or its affiliates or assignees, for, upon
or by reason of any matter, cause or thing whatsoever through the date hereof arising out
of or in connection with the subject matter hereof. ln addition, to and without limiting the
generality of the foregoing, and in consideration of the l\/lortgagee's execution of this
Agreement, Mortgagors covenant with and warrant unto Mortgagee, and its affiliates and
assignees, that all documents referenced herein are all valid, binding and enforceable, and
in fact, are in full force and effect and that there exists no claims, counterclaims, defenses,'
objections, offsets or claims of offsets against Mortgagee or against the obligation of the
Mortgagors to pay the indebtedness evidenced by the Note and any collateral documents
securing said Note to Mortgagee when and as the same becomes due and payable.
Vll|. RAT|F|CAT|ON OF TERMS OF MORTGAGE

The parties hereto do hereby ratify and confirm all of the remaining terms,
conditions and covenants contained in the aforesaid Note and Mortgage, and any other
loan documents arising hereunder, to the extent that such terms, conditions and covenants
do not conflict with the terms, conditions and covenants contained herein. That all
remedies provided for in the aforesaid documents upon default by the Mortgagors, unless
modified by the within Mortgage l\/lodification and Extension Agreement, shall continue in

full force and effect,

Case 15-28730-.]KO Doc 87-1 Filed 10/12/18 Page 6 of 8

lX. ASS|GNMENT OF RENTS lNCOME AND PROF|TS

 

The existing Mortgage and the Amended Note shall include the following: ln the
event of a default underthe Amended Note and/or l\/lodified Mortgage, and Mortgagors are
generating any gross income from the property by virtue of a tenancy or any other
arrangement, Mortgagors agree to irrevocably assign and transfer to Mortgagee the right,
title and interest of Mortgagor in all existing and future leases and agreements whether or
not in writing and any rents and deposits derived and collected therefrom, affecting and
pertaining to the use, enjoyment or occupancy of any part of the premises. Mortgagor
consents to the entry by Mortgagee, Mortgagee’s agent, or court appointed designee, to
enterthe premises to collect the rents and enforce the leases. l\/lortgagorfurther consents
and waives opposition to the appointment_of a court appointed Receiver in the event the
loan is in default.

_X&|JMS_HEQ

This Mortgage l\/|odification and Extension Agreement shall be binding on the parties
hereto, their heirs, assigns and personal representatives

lN W|TNESS WHEREOF, l\/|ER|NOR MARC and JACQUEL|NE lVlARC and
W|Ll\/l|NGTON SAV|NGS FUND SOC|ETY, FSB, d/b/a CHR|ST|ANA TRUST AS OWNER
TRUSTEE OF THE RES|DENT|AL CREDlT OPPORTUN|T|ES TRUSTV have caused this
Mortgage |Vlodification and Extension Agreement to be executed on the day and year first

above written.

(See signatures on next page)

CaSé 15-28730-JKO DOC 87-1 Filed 10/12/18 Page 7 018

Signed, sealed and delivered
in the presence of:

 

 

Witness: l\/IER|NOR MARC

 

Print or Type Name of Witness

 

 

 

Witness: '
JACQUEL|NE MARC
Print or Type Name of Witness
STATE OF FLOR|DA )
)ss:
COUNTY OF BROWARD )

The foregoing Mortgage l\/|odification and Extension Ag reement was acknowledged
before me this day of September, 2018 by l\/lERlNOR lVlARC and JACQUEL|NE
MARC, who have produced Driver Licenses as identification or are personally known by
me.

 

NOTARY PUBL|C ST_ATE OF FLOR|DA
CO|V||V||SS|ON NO.:y
CO|V|M|SS|ON EXP|RES:

Case 15-28730-.]KO ,Doc 8_7-1 Filed 10/12/18 Page 8 of 8

Signed, sealed and delivered
in the presence of:

 

Witness:

 

Print or Type Name of Witness

 

Witness:

 

Print or Type Name of Witness

STATE OF CAL|FORN|A

COUNTY OF ORANGE

MGRTGAGEE:

W|LMINGTON SAV|NGS FUND
SOC|ETY, FSB, d/b/a CHR|ST|ANA
TRUST AS OWNER TRUSTEE OF THE
RES|DENT|ALCRED|TOPPORTUN|TlES
TRUST SER|ES V

BY:

 

RON McMAHAN
As its Trust Administrator

The foregoing Mortgage Modification and Extension Agreement was acknowledged before
me this __ day of September, 2018 by RON McMAHAN as Trust Administrator of
W|LM|NGTON SAV|NGS FUND SOC|ETY, FSB, d/b/a CHR|ST|ANA TRUST AS OWNER
TRUSTEE OF THE RES|DENT|AL CREDlT OPPORTUN|T|ES TRUST SERlES tho is
personally known to me or has produced a Driver’s License as identification

 

NOTARY PUBL|C
STATE OF CAL|FORN|A
COl\/l|\/||SS|ON NO.:
COl\/|l\/llSSlON EXPlRES:

